UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7653



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND BLACKWELL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
97-232-CCB; CA-01-2964-CCB)


Submitted:   May 1, 2006                    Decided:   May 22, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond Blackwell, Appellant Pro Se.    Thomas Michael DiBiagio,
United States Attorney, Andrea L. Smith, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Raymond Blackwell, a federal prisoner, seeks to appeal

the district court’s orders denying relief on his 28 U.S.C. § 2255

(2000) motion and denying reconsideration.                       The orders are not

appealable unless this court issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue     absent   “a   substantial          showing   of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the    district          court’s       assessment     of    his

constitutional       claims     is    debatable      and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude      that   Blackwell       has   not     made    the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                           - 2 -